Citation Nr: 0730847	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.   He was a prisoner of war in Germany from 
December 1944 to May 1945.  He died in April 2003 and the 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death and 
determined that eligibility to DEA was not established.

The Board remanded this case in April 2005 for further 
development, and it is now before the Board for appellate 
review. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003.  The certificate of 
death lists the immediate cause of death as respiratory 
failure, with the underlying conditions of cardiopulmonary 
arrest and chronic obstructive pulmonary disease (COPD).

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for an anxiety disorder at 30 percent.
 
4.  The veteran was a prisoner of war in Germany from 
December 1944 to May 1945.

5.  There is no competent medical evidence that links the 
veteran's fatal respiratory failure, cardiopulmonary arrest 
or COPD to his status as a former prisoner of war directly to 
service or to a service-connected disability, and the veteran 
did not have a cardiac condition.

6.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

The veteran's fatal respiratory failure, cardiopulmonary 
arrest and COPD were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service, were not related to his status as a 
former prisoner of war, and a disease or disability may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, May 2003, April 2005 and June 2007 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2007.  However, in light of the Board's 
determination that the criteria for service connection has 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  

Neither the appellant nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records and a VA medical 
opinion, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

With regard to the appellant's DEA claim, the VA's duty to 
notify and assist claimants are not applicable to DEA claims.  
In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act (VCAA), with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases is found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA are 
relevant to a different Chapter (that is, Chapter 51). As 
well, the statute at issue in DEA claims is not found in 
Chapter 51 (rather, in Chapter 35).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not 
applicable.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as a 
cardiovascular disease or hypertension, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2007).

The veteran died on April [redacted], 2003.  The Certificate of Death 
shows that the veteran died of respiratory failure due to 
cardiopulmonary arrest and COPD, while an inpatient at the 
Methodist Medical Center in Oak Ridge, Tennessee.  No autopsy 
was performed.  

The appellant contends that the veteran had heart disease as 
a result of being a POW, and that his heart disease caused 
his death or that the veteran's service-connected anxiety 
disorder, which resulted from being a prisoner of war (POW) 
in Germany during World War II, caused heart problems which 
lead to his death.  

The appellant's contentions rely on the assertion that the 
veteran had heart problems which led to his death.  However, 
there is no competent medical evidence in the record which 
indicates that the veteran had a heart condition, or that his 
death was caused by a heart condition.  

Private medical records from the private physician who 
treated him from 1983 to the time of his death reflect that 
the veteran was diagnosed with COPD in 1985.   He received 
ongoing treatment for his COPD including medication and 
oxygen up until the time of his death.  Records consistently 
show that the veteran had a regular heart rhythm and do not 
reflect treatment for or diagnosis of a heart problems.  
These private medical records show that, in late March 2003, 
the veteran was seen for shortness of breath and wheezing, 
and was treated with oxygen and admitted to the hospital.  
The impression was acute exacerbation of COPD, depression, 
and hypercholesterolemia.  A discharge summary dated April [redacted], 
2003, the date of the veteran's death, indicates that the 
physician had been following the veteran for end-stage lung 
disease secondary to COPD.  He had been admitted for 
respiratory failure and had pulmonary cachexia from his COPD, 
as well as severe depression.  He had been started on 
bronchiodilators, steroids and broad spectrum antibiotics, 
and had improved.  However, he had trouble breathing and had 
a cardiac arrest on April [redacted], 2003.  The private physician 
opined that his cardiac arrest was associated with his COPD.  
The records do not reflect that the veteran had a heart 
condition.  

Private medical records from June 1999 to January 2003 
reflect treatment for the veteran's service-connected anxiety 
disorder, but do not show any diagnosis of or treatment for a 
heart condition.  

The appellant submitted two statements dated in May 2003 from 
two of the veteran's private doctors, in which they indicated 
that the veteran suffered from longstanding anxiety, post-
traumatic stress disorder (PTSD), and depression due to the 
time spent as a POW, but do not indicate that the veteran had 
a heart condition.

A January 2007 VA medical opinion reflects the examiner's 
observation that the veteran had never had a diagnosis of any 
cardiac-related condition or diabetes.  The examiner 
acknowledged that cardiopulmonary arrest is listed on the 
veteran's death certificate, and explained that this is a 
general term, used when a patient expires, to indicate the 
pulmonary and cardiac function had stopped.  He concluded 
that there had been no evidence received that would indicate 
that he had any cardiac disease.  

Service connection will be presumed for certain POW related 
diseases.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Under the regulations, if the veteran 
is a former prisoner of war, atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure and arrhythmia) will be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active duty 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  In addition, if the veteran is: 
(1) a former POW and; (2) as such was interned or detained 
for not less than 30 days, Beriberi (including beriberi heart 
disease) shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. § 3.309(c) (2007).   A 
note to this provision provides that "[f]or purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity."  Id. 

The veteran had COPD which was associated with his sudden 
cardiac arrest.  Unfortunately, there are no presumptions 
under 3.309(c) for COPD.  The appellant has asserted that the 
veteran had heart problems which led to his death.  If the 
veteran was shown to have one of the cardiac conditions 
listed as a presumptive disease under 3.309(c), service 
connection would be warranted.  However, since there is no 
medical evidence to show that the veteran had any cardiac 
condition, service connection cannot be granted for the 
veteran's death on a presumptive basis.  

In addition to the presumption provisions for service 
connection due to the veteran being a former prisoner of war, 
the Board has a duty to consider service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).    

Service medical records do not reflect treatment for a 
cardiac condition or pulmonary problems or diagnoses of 
cardiac or pulmonary disorders.  The first post-service 
medical record indicating pulmonary problems is in 1985, when 
he was diagnosed with COPD almost 40 years after service.  It 
has not been shown that the veteran had a cardiac condition.

The appellant has contended that the veteran's service-
connected anxiety disorder caused his heart problems which 
lead to his death.  As the record shows that the veteran did 
not have any cardiac conditions, service connection cannot be 
warranted on this basis.    

The Board notes that the private medical records from 1999 to 
2003 and the two 
May 2003 letters submitted by the appellant show that the 
veteran suffered from severe anxiety.  However, none of these 
records link his anxiety disorder to his COPD or to his 
death.  In fact, the January 2007 VA medical opinion reflects 
the examiner's opinion that the evidence does not show a 
causal relationship between his service-connected anxiety 
disorder and the cause of death. 

While the record reflects that the veteran received ongoing 
treatment for his pulmonary problems which led to his death, 
there is no medical evidence linking this condition directly 
with active duty or a service-connected disability.  Without 
such evidence, there is no basis upon which to establish 
service connection on a direct basis. 


In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's death is 
denied as the evidence fails to establish that the veteran's 
fatal respiratory failure, cardiopulmonary arrest or COPD 
were related to service.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that at the time of the veteran's death in 
April 2003, he was service-connected for an anxiety disorder 
at a 30 percent disability rating.  Moreover, the record 
shows that his service-connected disability was not, at any 
point during his lifetime, rated as 100 percent disabling.  
Since service connection for the cause of the veteran's death 
is not warranted, and as the veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


